Title: Memorial from Alexander Richards, 15 February 1804
From: Richards, Alexander
To: Jefferson, Thomas


               
                  To the President of the United States
                  New york Feby. 15th. 1804—
               
               The Memorial of Alexander Richards of the City of New York Merchant, in behalf of Oliver Hecks and Henry Rous of the same City Mariners and Citizens of the United States
               Respectfully sheweth
               That the said Oliver Hecks and Henry Rous sometime in the Month of September in the Year One thousand eight hundred and two sailed from the Port of New York on board of the American Schooner called the Beaver fitted out by and belonging to your Memorialist on a Voyage to the Island of Jamaica, the former in the capacity of Master and the latter in the capacity of Mate of the said Schooner—That in the prosecution of that Voyage being at Sea near the Bahamian Banks they fell in with two small Boats having on board twenty four Persons who proved to be Spaniards belonging to a Spanish Ship which had been wrecked the day before on the said Banks and who were immediately taken on board the Schooner and treated with all the kindness and humanity due to their distressed and helpless condition.—
               Your Memorialist further begs leave to represent that the want of a sufficient Supply of Provisions and Water would have rendered it imprudent to have prosecuted the said Voyage with such an increased Crew—Wherefore and in compliance with the earnest solicitations of the said Spaniards the Schooner put into the Port of Nevitis in the same Island where they were landed and from whence the Schooner soon afterwards and without receiving or claiming any compensation or reward for the Services they rendered departed for her Original Port of destination but the Winds proving adverse and little progress having been made in the Voyage during the space of thirteen days it was found necessary at the expiration of that period owing to the extraordinary Consumption which had taken place of Provisions and Water to put into Port for a Supply of those Articles—
               With a view to obtain such supply the Schooner thereupon went into the Port of Holgen in the same Island where permission to sell six Barrels of Flour in order to supply her necessary wants being asked for was granted by the Governor and that Quantity was accordingly landed in an open and undisguised manner but immediately thereupon the Master Mate and Crew of the Schooner were seized, stripped of their Cloathing and thrown into Prison and there confined for the space of four Months and although they were then liberated both Vessel and Cargo were found to have been sold without Trial or Condemnation and the Proceeds appropriated by the Spanish Officers there to their own use or to that of the Govenment and every effort to regain them proved unavailing—
               Under these Circumstances the Master, Mate and one Seaman whose name is not known to your Memorialist proceeded to the Havanna in order there to obtain restitution of the property lost and redress for the Injuries which they had thus sustained—but such restitution and redress being demanded they were again thrown into Prison by order of the Governor of the Havanna where without a Trial or the form of one they have endured a rigorous and humiliating Confinement for more that twelve Months last past and where they still remain without even the Prospect of relief—Their Situation having been represented by Letter to your Memorialist whose Aid and Intercession have been solicited in their behalf he deems it his Duty to lay their Complaint before your Excellency and to solicit in their behalf such Interference and remonstrance as may be effectual not only to restore to them their Liberty and Property but also to procure for them as the peaceful and unoffending Citizens of a friendly Nation such full and ample redress and Indemnification for the Losses, Sufferings and Indignities which they have experienced as Outrages so audacious and unprevoked entitle them to demand.—
               Your Memorialist therefore humbly prays that such Measures may be taken for these Purposes as your Excellency shall in your Wisdom judge expedient
               And your Memorialist shall pray
               
                   Alexr. Richards
               
            